Citation Nr: 0330363	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for rhinitis.  

2.  Entitlement to service connection for skin disability.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  During World War II, he served in an armored field 
artillery battalion and an infantry regiment.  In combat he 
was a member of a rifle squad and participated in Northern 
France, Rhineland and Ardennes Campaigns.  His awards include 
the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In a rating decision dated in February 2002, the RO granted 
service connection for a residual scar of a perforated left 
tympanic membrane and assigned a noncompensable (zero 
percent) rating effective August 19, 1999.  In a letter dated 
February 28, 2002, the RO informed the veteran of that 
decision and gave him notice of his appellate rights.  In a 
March 2003 statement, the veteran's representative stated 
that the issues in contention included entitlement to an 
increased evaluation for residuals of left eardrum injury, 
and he argued that an increased rating is warranted for that 
disability.  As the representative's statement was received 
at the RO after the one-year period within which a timely 
notice of disagreement may be filed (see 38 C.F.R. § 20.302 
(2003)), the Board construes the statement as a claim for an 
increased rating and refers this matter to the RO for action 
as appropriate.  

The issue of entitlement to service connection for rhinitis 
is the subject of this decision.  The Board will address the 
remaining issues on appeal in the remand that follows the 
decision.  




FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim decided 
herein, and there is of record relevant evidence adequate for 
an equitable disposition of this claim.  

2.  No defect, infirmities or disorder related to rhinitis 
was noted at the veteran's entrance into service; evidence of 
record does not clearly and unmistakably demonstrate that any 
rhinitis that existed before service was not aggravated by 
service.  

3.  Chronic allergic rhinitis was present in service.  


CONCLUSIONS OF LAW

1.  The veteran must be presumed sound at his entrance to 
service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.  

2.  Allergic rhinitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.380 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through the September 2000 statement of the case, the veteran 
was informed of the requirements for service connection for 
his claimed disability.  Service medical records are in the 
file, and the veteran has submitted evidence in support of 
his claim.  In view of the Board's favorable decision herein, 
it finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. § 5103, 5103A; 
38 C.F.R. § 3.159.  

The veteran in essence contends that his current rhinitis had 
its onset in service.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As 
is outlined in 38 C.F.R. § 3.303(a), service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  The statute 
provides that the presumption of soundness is rebutted only 
where clear and unmistakable evidence shows that the 
condition existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-03.  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.  

If the presumption of soundness is not rebutted, the next 
step is to determine whether service connection may be 
granted.  In order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the 
incurrence of a disease or injury in service; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Background and analysis

At the veteran's service induction examination in January 
1943, the medical examiner noted no ear, nose or throat 
abnormalities and found the veteran physically qualified for 
general military service.  While the veteran was in France 
during service, he accidentally fractured his left great toe 
while driving a stake with an ax.  Treatment included surgery 
and hospitalization from December 1944 to August 1945.  When 
he was transferred to a general hospital in the United States 
in May 1945, he gave a history of occasional attacks of "hay 
fever."  On physical examination, there was wheezing, and 
there were scattered rales in the base of the right lung.  
Hospital records show that in July 1945 the veteran was 
referred to the ear, nose and throat clinic because of nasal 
discharge.  At an ear, nose and throat examination, the 
mucous membranes were injected, the turbinates were 
hypertrophied and there was mucous discharge from the middle 
meatus.  The pharynx was injected, and the tonsils were 
slightly enlarged.  The diagnosis was chronic hypertrophic 
rhinitis.  The physician recommended sinus X-rays, which 
showed thickened mucus membrane in the right antrum; the 
remaining sinuses were clear.  After smears were made from 
nasal secretions, the physician suggested allergic tests for 
sensitivity stating this was pretty clearly a case of 
allergic rhinitis.  

In an August 1945 consultation report, the reporting 
physician stated that the veteran had had symptoms of 
rhinitis for 8 to 10 years.  The physician said it was 
perennial in type and without seasonal fluctuations.  The 
symptoms were excessive sneezing, rhinorrhea and itching of 
the eyes. The veteran reported he had occasional urticaria, 
about three attacks, which were of short duration.  On 
examination, the nasal mucous membrane was red with excess 
nasal secretion.  The physician said the sinuses transmitted 
light, with maxillaries hazy.  At that time, there was no 
urticaria.  He said skin tests were multiply positive and 
were indicative of hay fever from polyvalent sensitivities.  
The impression was rhinitis, chronic, allergic, moderate.  
The physician said the veteran's physical stamina was "3" 
and recommended that desensitization be initiated after the 
veteran was assigned to a fixed installation in the 
continental United States.  Among the diagnoses reported in a 
clinical abstract of the hospitalization was rhinitis, 
chronic, allergic, moderate, with the notation of having 
existed prior to service and having been aggravated in 
service.  

In an August 1945 physical profile serial and classification 
report from the hospital, the physician stated that the 
veteran's defects requiring special consideration in his 
assignment included stiffness and limitation of the 
previously fractured great toe and allergy, asthma and hay 
fever, chronic, producing constant nasal discharge and 
chronic cough.  His physical stamina was listed as 3 because 
of chronic cough and shortness of breath on exertion.  On WD 
AGO Form 8-193, Report of Physical Condition of Enlisted Man, 
the chief of the hospital surgical service stated the veteran 
was unfit for vigorous physical exertion, long marching or 
working under field conditions because of residuals of the 
great toe fracture and allergy, asthma and hay fever, 
chronic, producing constant nasal discharge and chronic 
cough.  The physician said the defects were permanent.  At 
his service separation examination in late 1945, the veteran 
listed hay fever as a disease that had started in August 
1944.  The report included the notation EPTS and AMS (existed 
prior to service and aggravated by military service).  On 
physical examination, the physician evaluated the veteran's 
lungs as normal and noted no ear, nose or throat 
abnormalities.  

In December 1945, the veteran claimed entitlement to service 
connection for hay fever, which he said began in August 1944 
and had been continuous since then.  In a rating sheet dated 
in January 1946, the RO denied service connection for hay 
fever, stating that it was a condition in the nature of a 
constitutional or developmental abnormality and not a 
disability within the meaning of Title 1, Public No. 2, 73d 
Congress V R 1(a) part 1 Par.(a).  The RO notified the 
veteran of its decision and informed him of his appellate 
rights in a letter dated in February 1946.  The veteran did 
not appeal.  

Post-service medical evidence includes an April 1981 letter 
from D.C. Bennett, M.D., in which he certified that he 
treated the veteran from April 1964 to May 1968 for perennial 
vasomotor rhinitis and bronchial asthma.  He reported 
treating the veteran with antihistamines, bronchodilators and 
occasional injections of corticosteroids.  In a letter dated 
in April 1981, Duncan G. Johnson, M.D., reported that he had 
been treating the veteran for bronchial asthma and other 
allergies since 1969.  He said he treated the veteran with 
Benadryl orally and occasional DepoMedrol injections.  At a 
VA examination in June 1981, the veteran reported he had 
clear nasal discharge, which was aggravated by snow, dust and 
weeds.  He said this was made better by medications and 
shots.  The examiner said the veteran alleged asthma in 1943 
and 1944 from sleeping on the ground in the Army.  The 
veteran reported chronic cough and phlegm and difficulty 
breathing and bloating, but did not mention wheezing.  On 
examination, the lungs and chest were normal, and pulmonary 
examination was normal.  The diagnosis included vasomotor 
rhinitis by past history, not supported by today's 
examination.  

In statements dated in April 2000 and April 2001, R. M. 
Johnson, M.D., reported dates from March 1985 to December 
1999 on which he had seen the veteran for allergic rhinitis 
and bronchitis.  At a VA audiology examination in October 
2001, the veteran reported that he had had chronic nasal 
discharge since 1945 and was currently going to an allergy 
clinic.  He reported profuse nasal discharge that had been 
diagnosed as allergic rhinitis.  

On review of the evidence, the Board observes that no defect, 
infirmity or disorder was noted at the veteran's examination, 
acceptance and enrollment into service in January 1943.  
Although there is strong evidence that the veteran's rhinitis 
existed prior to service, in that for treatment purposes 
during hospitalization in 1945 he gave a history of rhinitis 
symptoms for 8 to 10 years, which would have predated 
service, that is not all that is required to rebut the 
presumption of soundness at service entrance.  In this 
regard, the Board notes that in a precedent opinion in July 
2003, the VA General Counsel provided interpretation and 
direction concerning the requirements for rebutting the 
presumption of sound condition under 38 U.S.C. § 1111 and 
38 C.F.R. § 3.304.  VAOPGCPREC 3-03.  The General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The General Counsel pointed out that under the 
language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The General Counsel held 
that a veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
to show by clear and unmistakable evidence that the disease 
was not aggravated by service attaches.  The General Counsel 
held that 38 C.F.R. § 3.304(b) is invalid and should not be 
followed.  Id.  

In its precedent opinion, the General Counsel concluded that 
38 U.S.C. § 1111 requires VA to bear the burden of showing 
the absence of aggravation in order to rebut the presumption 
of sound condition.  As the service medical records in this 
case include the notation that the veteran's chronic rhinitis 
was aggravated by service, the absence of aggravation 
subsequent to entry into service cannot be undebatable, which 
would be required for a determination that evidence of the 
lack of aggravation is clear and unmistakable.  See Cotant v. 
Principi, 17 Vet. App. 116, 132 (2003) quoting Vanerson v. 
West, 12 Vet. App. 254, 261 (1999) (the standard of proof for 
rebutting the presumption of soundness is not merely evidence 
that is cogent and compelling, i.e., a sufficient showing, 
but evidence that is clear and unmistakable, i.e., 
undebatable).  The Board therefore concludes that the veteran 
must be presumed to have been sound at entrance to service.  

The Board must now determine whether service connection may 
be granted.  Dr. R.M. Johnson's statements establish that the 
veteran currently has allergic rhinitis, and the service 
medical records establish the presence of chronic allergic 
rhinitis in service.  The rhinitis identified in service was 
shown to be chronic not only by the work-up and diagnosis 
assigned, but also by the fact that the treating physicians 
and chief of the surgical service at the general hospital 
where the veteran was treated stated that it was a factor in 
the recommendation that the veteran be assigned permanent 
limited duty.  It is therefore the Board's judgment that the 
service medical records adequately support chronicity of the 
veteran's allergic rhinitis.  

Although there is no post-service medical evidence of 
treatment for chronic rhinitis prior to 1964, the veteran has 
reported chronic nasal discharge since 1945.  This is among 
the symptoms associated with his chronic allergic rhinitis in 
service.  In addition, the Board notes that when a disease 
entity is established, in this case allergic rhinitis, there 
is no requirement of an evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  Id.  In this 
case, the veteran's post-service symptoms have been described 
as perennial allergies rather than symptoms that are merely 
acute and transitory.  Based on the evidence, to include in-
service manifestations and diagnosis of chronic allergic 
rhinitis with post-service diagnosis and treatment of 
allergic rhinitis, coupled with a presumption of soundness at 
service entrance, the Board concludes that service connection 
for allergic rhinitis is warranted.  


ORDER

Service connection for allergic rhinitis is granted.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for skin disability, variously described as 
dermatophytosis and dermatology problems, entitlement to 
service connection for bilateral hearing loss and entitlement 
to service connection for tinnitus.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (2000) 
(codified in pertinent part at 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002)).  The new legislation eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duty to provide notice 
and assistance with respect to veterans' claims.  There is an 
enhanced VA duty to notify a claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Further, VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 C.F.R. § 3.159 (2002).  

In a letter dated in February 2001, the RO sent the veteran a 
letter pertaining to pending claims, including service 
connection for dermatophytosis, and told him that the VCAA 
had eliminated the concept of "not well grounded" and 
established new notice and development requirements for VA.  
The RO said that to fulfill its obligation under the new 
guidelines it was giving the veteran the opportunity to 
identify or submit any additional evidence relevant to his 
claim.  The RO proceeded to discuss what evidence must show 
to establish service connection and requested that the 
veteran submit or identify evidence in support of his claim.  
It also stated that VA would attempt to obtain statements 
from individuals identified by the veteran or medical records 
for which the veteran provided release authorization.  The RO 
requested that the veteran send the information within 60 
days and said that if it did not hear from the veteran within 
60 days it would make another decision on the claim based on 
the evidence currently of record.  

In July 2001, the RO sent the veteran a similar letter 
pertaining to his claim for service connection for tinnitus.  
In the July 2001 letter, the RO told the veteran to provide 
information describing additional evidence or the evidence 
within 60 days.  Later in the letter the RO stated that if 
the information or evidence was received within one year of 
the date of the letter and it was decided that he was 
entitled to VA benefits, it might be possible to pay him from 
the date of receipt of his claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit drew a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the record reflects 
that by telling the veteran he had 60 days to respond to the 
February 2001 letter and 60 days to respond to the July 2001 
letter, the veteran was not properly notified of the time 
limit for the submission of additional evidence and 
information pertaining to the claims for service connection 
for skin disability and tinnitus.  Further, the Board notes 
there is no indication in the record that the veteran has 
been provided VCAA notice pertaining to his claim for service 
connection for bilateral hearing loss.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

With respect to the skin disability claim, it is unclear from 
the record as to the specific disability for which the 
veteran is seeking service connection, and the RO should 
attempt to clarify this.  In addition, the Board notes that 
the veteran has stated that he received outpatient treatment 
for dermatology problems at the VA outpatient clinic in 
Evansville, Indiana, and relative to the hearing loss and 
tinnitus claims, in a statement dated in late January 2000, 
the veteran reported that he was awaiting an audiology 
appointment at the VA Medical Center in Louisville, Kentucky.  
The RO reportedly received information from those VA medical 
facilities indicating that they had no in-patient records for 
the veteran for the period from January 1999 to March 2000, 
but it is unclear whether this report refers to outpatient 
records as well.  The Board will request that the RO attempt 
to obtain complete VA medical records that may be relevant to 
the veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  

The record currently includes the report of an October 2001 
VA audiology examination.  In the examination report, the 
examiner noted the veteran's history of having been in an 
artillery unit with a 105 mm Howitzer and also experienced a 
great deal of incoming artillery.  The veteran reported about 
4 months of actual combat time.  The veteran's service 
records show that in addition to being with an artillery 
unit, the veteran was a rifleman and received the Combat 
Infantryman Badge.  In the audiology examination report, the 
examiner also noted that after service the veteran hunted 
with a shotgun and shot right-handed without earplugs for a 
number of years.  The examiner provided an opinion in which 
he stated that while the veteran was exposed to noise in the 
artillery, "he did so for a short duration of time."  The 
examiner noted that the veteran hunted unprotected for a 
number of years and also noted his age.  The examiner said he 
found no clear connection indicating that the veteran's 
hearing loss and tinnitus "are either are or are not related 
to military service."  The examiner went on to say, 
"[t]herefore, I would have to say that in my opinion it is 
not as likely that his hearing loss and tinnitus came from 
military service."  The Board finds the statements by the 
examiner as reported to be confusing and ambiguous and will 
therefore request that the RO arrange for another VA 
audiology examination with a clear opinion as to "whether it 
is at least as likely as not" that the veteran's bilateral 
hearing loss and tinnitus are causally related to his 
military service.  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  In particular, the veteran 
should be advised of the evidence needed 
to substantiate his claims as well as his 
obligation and VA's obligation in 
obtaining that evidence.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The RO should contact the veteran and 
request that he identify the skin 
disability for which he is seeking 
service connection.  The RO should 
request that the veteran identify the 
names, addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for his claimed 
skin disability, hearing loss or tinnitus 
at any time since service.  In this 
regard, the RO should specifically 
request that the veteran identify the 
time period during which he received 
treatment or evaluation for his claimed 
skin disability, tinnitus or hearing loss 
at VA medical facilities in Evansville, 
Indiana, Louisville, Kentucky or any 
other location.  With authorization from 
the veteran, the RO should obtain and 
associate with the claims file evidence 
identified by the veteran that has not 
been secured previously.  RO actions to 
obtain the evidence should be documented 
in the claims file.  

4.  Thereafter, the RO should arrange for 
a VA audiology examination to determine 
the nature and etiology of the veteran's 
bilateral hearing loss and tinnitus.  All 
indicated studies should be performed.  
After examination and review of the 
record, including the veteran's service 
records documenting his service in Europe 
during World War II, including 4 months 
as an ammunition handler with an Armored 
Field Artillery Battalion and his 12 
months as a rifleman in an Infantry 
Regiment with combat as a member of a 
rifle squad, along with any evidence of 
post-service noise exposure, the examiner 
should provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current 
bilateral hearing loss and tinnitus is 
causally related to noise exposure in 
service.  The claims file must be made 
available to the examiner for review of 
pertinent documents and such review must 
be noted in the examination report.

5.  After the development requested above 
has been completed and any additional 
development deemed necessary by the RO 
has been accomplished, including a 
dermatology examination and opinion if 
warranted, the RO should review the 
record and readjudicate entitlement to 
service connection for skin disability, 
bilateral hearing loss and tinnitus.  

6.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the case should be retuned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



